                Case 2:18-cv-03641-WB Document 26 Filed 08/22/19 Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RITA MERCADO ,                                                          CIVIL ACTION
                               Plaintiff,

                     v.

    SUGARHOUSE HSP GAMING, L.P.,                                            NO. 18-3641
    SUGARHOUSE HSP GAMING, L.P. DBA
    SUGARHOUSE CASINO, SUGARHOUSE
    HSP GAMING PROP. GP, L.L.C.,
    DOMINICK MONTANARO, JAY
    TARBELL,
                  Defendants.

                                     PRETRIAL SCHEDULING ORDER

           AND NOW, this 22nd day of August, 2019, IT IS ORDERED that:

           The case is SPECIALLY-LISTED for trial to commence at 9:00 AM on Monday,

October 7, 2019 in Courtroom 10A. All attorneys of record are attached for the Final Pretrial

Conference and Trial. 1

           1.       All parties shall prepare and file with the Clerk of Court their Pretrial Memoranda

and provide one courtesy copy to the Court (Chambers, Room 3809) when the original is filed.

                    a. Plaintiff(s) – on or before September 23, 2019.

                    b. Defendant(s) – on or before September 30, 2019

           2.       Each party’s pretrial memorandum shall include:

                    a. A brief, concise summary of the nature of the case and the parties’

                          contentions;

                    b. All stipulations of counsel and an itemized list of any admissions;




1
    The case will be tried to a jury. The estimated trial time is 4 days.
            Case 2:18-cv-03641-WB Document 26 Filed 08/22/19 Page 2 of 4



               c. A list of each witness to be presented with a statement of the nature of their

                   expected testimony. Witnesses not listed may not be called by that party in its

                   case-in-chief;

               d. The identity of, and a curriculum vitae for, each expert witness to be called at

                   trial with a concise statement of each opinion to be offered by the expert;

               e. Designation of and objection to deposition testimony including videotape

                   testimony;

               f. A list of all exhibits pre-numbered and pre-exchanged among all counsel,

                   including those exhibits whose introduction into evidence is objected to and

                   the reasons for the objections;

               g. Claimant’s itemization of damages or other relief sought. If relief other than

                   monetary damages is sought, information adequate for framing an order

                   granting the relief sought;

               h. A statement of any anticipated legal issues on which the Court will be

                   required to rule; and

               i. In all jury cases, proposed points for charge on the substantive claims,

                   proposed verdict forms or special interrogatories to the jury. In all non-jury

                   cases, proposed findings of facts and conclusions of law. Counsel may file

                   supplemental points, findings or conclusions upon close of testimony.

       3.      If any party desires an “offer of proof” as to any witness or exhibit expected to be

offered, that party shall inquire of counsel prior to trial for such information. If the inquiring

party is dissatisfied with any offer provided, such party shall file a motion seeking relief from the




                                                  2
             Case 2:18-cv-03641-WB Document 26 Filed 08/22/19 Page 3 of 4



Court no less than ten days prior to trial, Responses must be filed no less than five (5) days

before trial.

        4.      Motions in limine must be filed no less than ten (10) days before trial. Responses

must be filed no less than five (5) days before trial.

        5.      At least three (3) days before trial, the parties shall submit to the Court

(Chambers, Room 3809) a joint written statement of the case for reading to the jury at the

commencement of the trial.

        6.      At least three (3) days before trial, all Pre-Trial submissions referred to in this

Order (excluding Motions and Responses/Replies) shall be e-mailed to Chambers in MS Word

Format to Chambers_of_Judge_Beetlestone@paed.uscourts.gov .

        7.      A Final Pretrial Conference will be held on Thursday, October 3, 2019 at 5:00

p.m. in Chambers (Room 10614).

        8.      Prior to the Final Pretrial Conference, counsel shall confer on proposed voir dire

questions and provide agreed upon set of questions to the Court at the Final Pretrial Conference.

Counsel may also submit questions on which they have been unable to reach agreement.

        9.      At the close of business the day before trial, the parties shall supply the Court

with a set of exhibits in a binder or binders in the manner set forth in Judge Beetlestone’s

Policies and Procedures.




                                                   3
          Case 2:18-cv-03641-WB Document 26 Filed 08/22/19 Page 4 of 4



       10.     For all filings submitted and conferences held pursuant to this scheduling order,

and for all pretrial and trial proceedings referred to herein, counsel shall follow Judge Beetlestone’s

Policies and Procedures, a copy of which can be found online at www.paed.uscourts.gov.



                                                               BY THE COURT:



                                                               /s/Wendy Beetlestone, J.

                                                                                  _
                                                               WENDY BEETLESTONE, J.




                                                  4
